Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed July 29, 2022.

3.	Claims 1, 11, 12, and 18-20 have been amended and claims 3 and 13 have been cancelled.

4.	Claims 1, 2, 4-12, and 14-20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1, 2, 4-12, and 14-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed July 29, 2022 and the Terminal Disclaimer filed August 24, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receive a plurality of client operations from a plurality of client computing systems, each of the plurality of client operations including a consumer identification; approximately evenly distribute each of the client operations among two asynchronous queues based on the consumer identification for each of the client operations by distributing each even-numbered client operation of the plurality of client operations to a first asynchronous queue of the two asynchronous queues and distributing each odd-numbered client operation of the plurality of client operations to a second asynchronous queue of the two asynchronous queues; and execute a first client operation of the plurality of client operations within the two asynchronous queues for the consumer identification corresponding to the first client operation; wherein each of the plurality of client operations includes a timestamp, and the timestamp of the first client operation is previous to timestamps of a remainder of the plurality of client operations” as recited in independent claims 1, 11, and 18.
Specifically, prior art fails to explicitly disclose, teach, or suggest a plurality of client operations which includes a “consumer identification”, “approximately evenly distribute” the operations “among two asynchronous queues based on the consumer identification for each of the client operations” by “distributing each even-numbered client operation of the plurality of client operations to a first asynchronous queue of the two asynchronous queues and distributing each odd-numbered client operation of the plurality of client operations to a second asynchronous queue of the two asynchronous queues”, wherein executing a first client operation occurs within the two asynchronous queues for the consumer identification corresponding to the first client, and wherein “each of the plurality of client operations includes a timestamp, and the timestamp of the first client operation is previous to timestamps of a remainder of the plurality of client operations”.
For at least theses reasons above, claims 1, 2, 4-12, and 14-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443